Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/21, 5/18/20 and 9/20/18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the present instance, claim 6 recites the broad recitation “an outer diameter of the lock comprising a dimension of 2.48 inches; the length of the first translation guide comprising at least 1.24 inches” (thus making the ratio between a length of the first translation guide and an outer diameter of the lock being .5) and the claim also recites “a ratio between a length of the first translation guide to an outer diameter of the lock that exceed .500” (as found in claim 4) , thereby requiring the length of the first translation guide to be greater than 1.24 inches”. It is unclear to the Examiner how the outer diameter of 2.48 and the first translational guide length if 1.24 inches could possibly meet the first portion of the claim which requires the ratio between to the two to exceed .5. Examiner notes that should applicant alter the “at least 1.24” to --greater than 1.24--, such modification would eliminate the 112 rejection as dimensions would conform to the ratio previously recited by claim 4. For purposes of compact prosecution,  the Examiner has interpreted this claim to have the suggested language of --greater than 1.24 inches—instead of “at least 1.24 inches”. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al, U.S. Patent 5,381,986 (hereinafter “Smith”). 
In Reference to Claim 1: 
Smith discloses a manufacture configured to inhibit, from wear, a gland (45) around an actuator in a latch system (Figure 36) that comprises: a lock (Figure 20)  configured to translate through: the manufacture fitted within a first opening in a first fixed lock receptor (6) of the latch system; and an opening in a moveable lock receptor (16).
In Reference to Claim 2: 
Smith further discloses wherein the manufacture comprises a first translation guide (12) and the lock (20) comprises a interior chamber (446)  configured to hold an actuator fluid and the actuator (See, Abstract; see also conduits 454 which is responsible for bringing fluid into said chamber 446).  See, Annotated Figure below for more clarity on what is being called the translation guide. 
In Reference to Claim 3: 
Smith further discloses the first translation guide (12) configured to prevent a gap that allows leakage, past the gland, of the actuator fluid from the lock. Examiner notes that the first transitional guide is a bushing whose purpose is to support the shaft and prevent it from unwanted radial movements (as that is the purpose of a bushing to support). Therefore, the bushing prevents a gap that allows for leakage past the gland of the actuator lock. Examiner notes that this bushing is identical to that of Applicants only of a different size. 
In Reference to Claim 8: 
 Smith further discloses the actuator comprising an actuator central axis; the lock comprising a lock (20) central axis; the first opening (6) comprising a first central axis; and the first translation guide (12)  configured to hold the actuator central axis and the lock central axis substantially aligned with the first central axis. See, Figure 35. Examiner notes that all the axes are coincidental and therefore are substantially aligned. 
In Reference to Claim 9: 
Smith further discloses the latch system  (Figure 35) comprising: a second lock receptor that comprises a second opening that comprises a second central axis; the moveable lock receptor, that comprises a moveable opening that comprises a central axis, the moveable lock receptor configured to rotate into a latched position located between the first fixed lock receptor and the second lock receptor; and the first translation guide configured to hold the actuator central axis and the lock central axis substantially aligned with: the central axis of the opening in the moveable lock receptor in the latched position and the first central axis. See. Annotated Figure Below which Examiner has called out all the elements. 

    PNG
    media_image1.png
    648
    1058
    media_image1.png
    Greyscale

	In Reference to Claim 10: 
Smith further discloses the first translation guide configured to inhibit the lock central axis from a skew away from an alignment from the first central axis. See, the Figure 35 and 36 which show that the bushing 12 supporting the shaft. Examiner notes that the first transitional guide is a bushing whose purpose is to support the shaft and prevent it from unwanted radial movements (as that is the purpose of a bushing to support). Therefore, the bushing prevents a gap that allows for leakage past the gland of the actuator lock. Examiner notes that this bushing is identical to that of Applicants only of a different size. 
	In Reference to Claim 11: 
	Smith further discloses comprising the first translation guide configured to inhibit from wear, responsive to an inhibition of the lock central axis from a skew away from an alignment from the first central axis, the lock. Examiner notes that the first translational guide is a bushing and as such its purpose is to support the lock in maintaining its positioning without radial deflection and thereby inhibits wear that would be caused by such motion. See, Figure 35 and 36.]
	In reference to Claim 12: 
	Smith further discloses comprising the first translation guide configured to inhibit, responsive to an inhibition of the lock central axis from a skew away from an alignment from the first central axis, from wear: the first translation guide; a translation guide fit in the opening of the moveable lock receptor; and a second translation guide fit in the second opening. See, Annotated Figure above which illustrates all the elements. Examiner notes that the purpose of the translational guides (bushings) are to support the shaft from radial deflections and skewing. 
	In Reference to Claim 13: 
	Smith further discloses a process for inhibiting, from wear, a lock in a latching system comprising: a gland (45) surrounding an actuator (See, Figure 35 and 36)  translating the lock (20) through: a first fixed lock receptor (6) comprising a first opening, and a moveable Lock receptor (16) comprising an opening, the process comprising: inhibiting a skewing, of a lock central axis of the lock with the lock translating through the first opening and the opening in the moveable lock receptor, away from substantially aligning with: a first central axis of the first opening of the first fixed lock receptor, and an actuator central axis of the actuator, via fitting a first translation guide (12) into the first fixed lock receptor. See, Annotated Figure above. Examiner notes that the prior art discloses the use of translational guides (bushings), the purpose of a bushing is to support a shaft from radial deflection for the purpose of improving alignment and reducing overall wear. Therefore, Smith discloses all the limitations set forth in the claim.
	In Reference to Claim 14: 
Smith further discloses comprising the first translation guide inhibiting leaking, past the gland, of an actuator fluid in the lock, while translating the lock through the first fixed lock receptor and the moveable lock receptor. See, Annotated Figure above and Figure 35 and 36 of Smith. Examiner notes that the first transitional guide is a bushing whose purpose is to support the shaft and prevent it from unwanted radial movements (as that is the purpose of a bushing to support). Therefore, the bushing prevents a gap that allows for leakage past the gland of the actuator lock. Examiner notes that this bushing is identical to that of Applicants only of a different size. 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, U.S. Patent 5,381,986 (hereinafter “Smith”).
In Reference to Claim 19:	Smith discloses a process for inhibiting wear of a gland (45) around an actuator (See, Figure 35 and 36) in a lock (20) translating through: a first fixed lock receptor (6), and a moveable lock receptor (16) in a latched position, in a latching system, the process comprising inhibiting: leaking, past the gland (45), of an actuator fluid within the lock; and skewing of an actuator (444) central axis of the actuator away from substantially aligning with: a lock central axis of the lock; and a first central axis of the first opening, via a first translation guide (See, Annotated Figure above) into a first opening in the first fixed lock receptor (6). 
Smith fails to explicitly disclose wherein the first translation guide is shrunk fit into the first opening of the receptor, instead discussing a similar process of mechanical attachment using press fitting. 
However, the Examiner takes official notice that it is well established by people having ordinary skill in the art that one of if not the most common method of bushing/bearing installation and design in the aerospace sector shrink-fitting (also known as thermal fitting). Typically, this process involves the bushing being cooled to below its tempering temperature and then inserted into its opening, once mated the heat from the housing will cause the bushing to expand and be mechanical.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing for the translational guide (bushing) of Smith to be installed into its receptor by means of the process of shrink fitting because as discussed, such a method is a well-established means for mating bearings/bushings to their housing locations. 
In Reference to Claim 20: 
Smith further discloses inhibiting, via the first translation guide (See, Annotated Figure above): wear of the lock (20) , and skewing of the actuator central axis of the actuator away from substantially aligning with a central axis of the moveable lock receptor (16)  in the latched position adjacent to the first fixed lock receptor (6), with the lock translating through the moveable lock receptor in the latched position. See, Figure 35 and 36 which illustrates the lock moving from its open to closed position, locking the wing in its desired position. 
In Reference to Claim 23: 
Smith further discloses a system configured to inhibit wear in components of a latching system (Figure 35 and 36)  that comprises a lock (20) configured to translate a stroke distance (See, Figure 35 to 36 showing the distance it is actuated)  through a first translation guide (See, Annotated Figure above) in a first lock receptor (6)  that comprises a first opening and a movable lock receptor (16) that comprises a second opening (See, Figure 35 or 36). 


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, U.S. Patent 5,381,986 (hereinafter “Smith”) in view of Kane, U.S. Patent 9,140,302 (hereinafter “Kane”). 
In Reference to Claim 7 and 17: 
Smith discloses all the limitations set forth in claim 2 and 13, respectively, but fails to disclose the manufacture and/or process of the first translation guide comprising a copper- nickel-tin alloy; and shrink-fitting the first translation guide into the first opening.
However, in the same field of endeavor, components on an aircraft, Kane discloses a bearing assembly (can also be considered a translation guide)  which features at least one component having a spinodal copper-nickel -tin alloy , commonly identified as ToughMet for purposes of improving the longevity of the system due to its  low coefficient of friction, its ability to withstand large temperature changes ( critical given the environments plans are located in) and its ability to withstand “large dynamic pressures and oscillations” ( fatigue strength).
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the bushings of Smith, such that the material of the bushing be composed of spinodal copper-nickel-tin alloy, commonly referred to as ToughMet, as taught by Kane because such a modification would  provide greater longevity of the bushing due to ToughMet’s superior frictional characteristics and  its ability to deal with temperature changes which are common in the aerospace field. 
Smith as modified by Kane fails to disclose wherein the first translation guide is shrink fit into the first opening. 
However, the Examiner takes official notice that it is well established by people having ordinary skill in the art that one of if not the most common method of bushing/bearing installation and design in the aerospace sector shrink-fitting (also known as thermal fitting). Typically, this process involves the bushing being cooled to below its tempering temperature and then inserted into its opening, once mated the heat from the housing will cause the bushing to expand and be mechanical.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing for the translational guide (bushing) of Smith to be installed into its receptor by means of the process of shrink fitting because as discussed, such a method is a well-established means for mating bearings/bushings to their housing locations. 


Allowable Subject Matter
Claim 4 - 6, 15, 16, 18,  21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art fails to disclose wherein the ratio between a length of the first translation guide (bearing) to and outer diameter exceeds .5 as recited in claim 4, 6, 15, 18, 21, 22, and 24. Examiner notes that while there is a design aspect for loading of a bushing between the length and thickness of the bushing (difference between inner diameter of bearing and diameter of housing opening), there is no known design correlation for the ratio between the length of translational guide (“bushing”) and the outer diameter of the lock (housing) and as such is novel. 
The prior art also fails “a ratio, between a length of the first translation guide to a stroke distance of the lock, that exceeds 0.559” as recited by claims 5 and 16. 
Claim 6 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed. The prior art fails to disclose a method of fabricating a latching system for a folding wing wherein the method comprises the first translation guide comprises a length of at least 1.24 inches, and the lock comprises an outer diameter comprising a dimension of 2.48 inches and a stroke distance that comprises a dimension of less than 0.878 inches. Examiner notes that Applicant has specified these dimensions because through testing they have shown that it has significantly reduced skewing and therefore wear on the system. Examiner notes that such numbers also go beyond a pure optimization of values because there is no known consideration (examiner reviewed Machinery’s Handbook Vol 29 on Bushing design) in bushing designs for the relationship between stroke distance and outer diameter of the lock. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9914524 and U.S. Patent Publication 2015/0014478 discloses a hydraulic latching system for an airplane wingfold similar to applicants invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745